Citation Nr: 1135463	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than October 18, 2005 for the award of a    10 percent evaluation for residuals, flash burns of both eyes, to include based upon Clear and Unmistakable Error (CUE) in a June 1991 RO rating decision. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from October 1983 to March 1988.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The decision in question increased from 0 to 10 percent the evaluation for the service-connected residuals of flash burns of both eyes, effective from October 18, 2005. The Veteran initially contested the assigned 10 percent disability rating. He later clarified that what he sought was an earlier effective date than October 18, 2005 for the award of a 10 percent rating, and perfected an appeal as to this claim. 

Upon its original consideration of this case in November 2010, the Board amended the Veteran's earlier effective date claim to reflect his assertion of CUE in a prior RO rating decision in June 1991 that had reduced the applicable rating for an eye disorder from 10 percent down to 0 percent. The Board then remanded                  the Veteran's earlier effective date claim for readjudication in light of this                new theory of entitlement. The matter has since returned to the Board for an appellate disposition. 


FINDINGS OF FACT

1. The June 1991 rating decision which had previously decreased compensation for service-connected vision disability from 10 to 0 percent was not clearly flawed or undebatably erroneous.

2. Resolving reasonable doubt in the Veteran's favor, he had visual impairment approximating the requirements for a 10 percent disability rating during the        one-year period preceding the filing of his October 18, 2005 claim for increased rating. 



CONCLUSIONS OF LAW

1. The RO's June 1991 rating decision that reduced from 10 to 0 percent the evaluation for service-connected residuals flash burns of both eyes was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010). 

2. The criteria are met for the assignment of an earlier effective date of October 18, 2004 for the award of a 10 percent evaluation for residuals, flash burns of both eyes. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).
In regard to the claim on appeal for an earlier effective date for an increased rating for a bilateral vision disorder, the Board is granting the maximum available benefit strictly under the law and regulations governing the assignment of effective dates    -- that is, of an effective date of October 18, 2004, from one-year preceding the filing of his most recent and pending date of claim for increase. There is no further potential benefit that any further factual development would have in this case, inasmuch as regardless of the level of impairment due to service-connected disability, an increase in rating is limited to one year prior to the relevant date of claim. Consequently, the absence of VCAA notice was not prejudicial to                  the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). Moreover, in light of the aforementioned partial grant of benefits (to the extent legally possible), any error committed as to implementation of the VCAA's duty to notify and assist provisions was harmless in its application to adjudication of this matter, and            need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993).         See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The Board further points out that to the extent the Veteran's earlier effective date claim is premised upon a theory of CUE, that also does not mean imposition of the VCAA notice requirement. The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to CUE claims. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). See also Parker v. Principi,  15 Vet. App. 407, 412 (2002). Thus, the Board may fairly rule upon the Veteran's contention regarding CUE in a prior rating decision as it involves the instant matter.



The RO/AMC has taken appropriate action to comply with the duty to assist         the Veteran. As the dispositive issue is entitlement to an earlier effective date, there is little needed to supplement the record in this case, apart from review of what is already definitively on file. In furtherance of his claim, the Veteran has provided several personal statements. He has not requested a hearing. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

The general rule with regard to an award of increased compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o)(1) (2010). An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during  the one-year period preceding the date of receipt of the claim for increased compensation. Otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In the present case, the facts are clear which support an earlier effective date of October 18, 2004 for the award of a 10 percent evaluation for residuals, flash burns of both eyes. 

The Veteran filed a claim for increased rating received at the RO on October 18, 2005. At that time, his bilateral vision disorder was rated at the noncompensable    (0 percent) level. 

The RO's March 2006 rating decision increased his evaluation to 10 percent, as of October 18, 2005, primarily on the basis of a January 2006 private optometrist's letter describing the Veteran's reported symptoms related to Arc-weld damage from years ago consisting of burning of his eye when tearing, photophobia, and decreased vision. The optometrist's overall impression was of a welding burn that caused longstanding symptoms of dry-eye syndrome, mild nystagmus and stromal haze, notably photophobia and burning. 

The provision of the rating schedule under which the RO awarded benefits was under 38 C.F.R. § 4.84a, Diagnostic Code 6099-6009, for unspecified eye condition, rating on the basis of an unhealed injury to the eye. Pursuant to Diagnostic Code 6009, an unhealed eye injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. The minimum rating assigned during active pathology consists of 10 percent.

On present review of the record, there is reason to believe from the optometrist's description of longstanding symptomatology equivalent to active pathology, particularly dry-eye syndrome and photophobia, that in all reasonable likelihood  the Veteran manifested active eye disease as a consequence of service-connected disability as early as the one-year period preceding the October 18, 2005 date of claim for increase. Under the law, there is assignable an earlier effective date up to one-year prior to the date of claim, though no earlier. See 38 C.F.R. § 3.400(o)(2). Therefore, an effective date of October 18, 2004 for the award of an increased rating is warranted. 

The Board also recognizes that the Veteran likely had the same symptoms even before 2004 given the long-term nature of his condition. That notwithstanding, however, the applicable law does not permit the Board to proceed retroactively any further than one-year from the most recent pending claim, and that was October 18, 2005. Whereas the Veteran had claims during the 1990s, and again in 2003 contesting his disability rating, those were each denied by the RO, and the Veteran never appealed from the RO's decision, so the decisions on those prior claims became final. It was not until October 2005 that the Veteran took up anew his request for an increased disability. 

The competent evidence thus substantiates assignment of October 18, 2004 as the new effective date of an increased rating to 10 percent for a bilateral vision disorder. 

This does not end the inquiry into assignment of the proper effective date, however, as the Veteran raises a secondary theory of recovery of CUE in the June 1991 rating decision that previously reduced from 10 to 0 percent the evaluation for his service-connected vision disability. 

Reviewing the claims file, the RO through a February 1991 rating decision originally proposed to reduce the disability rating for service-connected residuals of flash burns of both eyes from 10 to 0 percent. In a rating decision issued on            June 13, 1991, the RO carried out the proposed reduction in rating, effective from September 1, 1991. The Veteran did not formally perfect an appeal from the      June 1991 rating decision. He filed a timely Notice of Disagreement (NOD),            but  did not file a Substantive Appeal in response to the RO's July 1991 Statement of the Case (SOC). Therefore, the June 1991 rating decision reducing compensation became final and binding on the merits. 

The Veteran now alleges that the RO's June 13, 1991 rating decision contained CUE in that it erroneously interpreted the medical evidence before it to have indicated that his eye condition was completely healed, when in fact this was not the case. The Board reviews this alleged basis of recovery accordingly. 

As a general matter, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and generally will be accepted as correct in the absence of CUE. The prior decision will be reversed or amended only where the evidence establishes this error. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is defined as a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has indicated that a three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;           (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and               (3) a determination that there was CUE must be based on the record and the law  that existed at the time of the prior adjudication in question. See Damrel v. Brown,         6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE. See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.       See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994). This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred. Cook v. Principi, 318 F.3d 1334        (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334        (Fed. Cir. 1999)). However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993). 

The evidence on file at the time of the June 1991 RO rating decision in question included the report of a November 1988 VA Compensation and Pension examination shortly following discharge from military service, including evaluation for his vision disorder. At that time, the Veteran reported as a former welder having had arc flash episodes in 1985 and subsequent wearing eye patches for two weeks, following which he had had to wear glasses and was very photophobic, causing tearing and heavy mucus. The VA examiner did not then elaborate upon a diagnosis, and otherwise focused upon the recommended treatment plan.

Through a January 1989 rating decision, the RO granted service connection and an initial 10 percent evaluation for residuals, flash burns to both eyes. 

The Veteran underwent VA re-examination in January 1991. The Veteran then complained of blurred vision at night, though no other problems with his eyes since then. On physical exam, it was noted that vision with glasses was 20/20 in each eye. External exam was within normal limits. Introacular movements were full in both eyes. There was no afferent pupillary defect. Slit lamp exam showed conjunctiva and corneas to be completely clear without staining or scarring. Anterior chamber was deep and quiet in both eyes. Iris was within normal limits. Lenses were clear      in both eyes, as well as the vitreous. Posterior pole, vessels, and macular were         all within normal limits. Peripheral exam was also within normal limits.                   The impression was of mild myopia and astigmatism; small left exotropia; and history of flash burns with no residual scarring or defects. 

Pursuant to a February 1991 rating decision, the RO proposed the reduction in rating from 10 to 0 percent for service-connected disability. Through a June 1991 rating decision, the RO implemented this reduction in benefits. The stated rationale for this decision cited the January 1991 examination report as evidence that            the Veteran's service-connected residuals flash burns of both eyes caused no visual impairment. 

Considering the June 1991 rating decision in light of the applicable law, the Board cannot conclude that the RO's decision to reduce service-connected disability compensation to the noncompensable level was clearly and unmistakable erroneous. There was no apparent error in the VA adjudicator's review of the pertinent factual background, in that all relevant case facts were before the adjudicator. Essentially, the RO had the VA Compensation and Pension examination reports before it, and nothing further in the way of available medical evidence, or competent lay testimony regarding symptomatology from the Veteran himself. Therefore, the record before the RO was complete. Nor for that matter was there any substantive legal error. The relevant rating standard was the same as it is today, namely, Diagnostic Code 6009 for evaluating residuals of an eye injury. Indeed, on the most recent VA exam of January 1991 the only residual of which the Veteran had complained was blurred vision at night. However, corrected vision was a perfect 20/20. As such, there was no compensable evaluation assignable based upon impairment of visual acuity or field loss. There was likewise no indication of pain or rest requirements, or episodic incapacity. Moreover, apart from no vision impairment, there was likewise so sign whatsoever of active pathology as to warrant a minimum 10 percent evaluation. The Veteran's condition by his own description was basically asymptomatic. The VA examiner's diagnosis specifically noted a history of flash burns with no residual scarring or defects. Based on the foregoing, there is nothing to indicate or suggest misapplication of Diagnostic Code 6009.  This diagnostic code is clear as to what will warrant a compensable rating, and       the RO appears to have fairly applied the underlying provisions of this rating code. 

Moreover, to the extent the Veteran takes issue with how the RO weighed the evidence in applying the rating criteria, including on the key question of whether there were any extant residuals of flash burns to both eyes, this comprises an issue of the VA adjudicator's evaluation of the evidence. In post-hoc review of the     June 1991 rating decision there is no discretion to contest how the RO interpreted the facts in reaching its ultimate conclusion, barring an undebatable misapplication of the law. That having been said, it warrants mention that there was little basis from the most recent VA exam at that time to even suggest continuance of pathology related to service-connected flash burn residuals, particularly in the absence of any demonstrated or described symptomatology besides mild myopia and astigmatism. 

Therefore, the Board finds that the RO's June 1991 rating decision to reduce compensation to the 0 percent level was not fatally flawed or undebatably erroneous. The June 1991 decision thus was not the product of CUE, and it follows that there is no basis to assign an earlier effective date for a 10 percent rating for service-connected vision disability dating back to the time of that decision.

The Veteran's allegation of CUE notwithstanding, as the Board has previously indicated, there are still sufficient grounds to award an earlier effective date of a    10 percent evaluation to October 18, 2004. Accordingly, on this basis, a partial grant of the benefit sought on appeal is warranted. To the extent that any greater level of compensation is sought, the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

An earlier effective date of October 18, 2004 for the award of a 10 percent evaluation for residuals, flash burns of both eyes is granted, subject to the law and regulations governing the payment of VA compensation benefits. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


